DETAILED ACTION
1.	This is a first action on the merits of application 17096375.

2.	Claims 1-6 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becke US 20210024176, and further in view of Tsumiyama US 9815412.
4.	As per claim 1 and 5, Becke discloses a boat having a T-top including a canopy supported in an elevated position by an upright support fixed to the boat; and a rigid boat windscreen [figs 1-2]. He does not disclose a plurality of clamps mounted to the rigid boat windscreen and also mounted to the upright support, the clamps being mounted to the support manually without the use of tools and the clamps each comprising a mount secured to the rigid screen and a C-shaped portion connected to the mount and positioned about the support. Tsumiyama discloses the windscreen C-clamp configuration for a vehicle attached to supports. [figs 2-3, 8, col. 6 / 10-45] Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain means to protect the driver from wind gusts.
5.	As per claim 2, Becke discloses the aforementioned limitations of claim 1, he does not disclose the C-shaped portion of the clamp includes a free [lever 32] end extending from one of the edges of the .
6.	Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becke US 20210024176, and further in view of Tsumiyama US 9815412 and Forbes US 20180009509.
7.	As per claim 4, Becke and Tsumiyama discloses the aforementioned limitations of claim 1, they do not disclose a bumper installed around perimeter edges of the rigid boat windscreen. Forbes disclose a seal (bumper) installed around perimeter edges of the rigid boat windscreen [0004-0005]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain means to have a perimeter protective covering of the windscreen.
Allowable Subject Matter
8.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claim 6 is allowed.
10.	The following is a statement of reasons for the indication of allowable subject matter:  prior art does not disclose the c-clamp having the free end has uniformly spaced apart apertures along the length of the free end, and pegs located on a portion of the C-Shaped portion opposite the free end, the apertures on the free end engaging the pegs.
Conclusion



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617